 


109 HR 4081 IH: Hurricane Assistance Accountability Commission Act
U.S. House of Representatives
2005-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4081 
IN THE HOUSE OF REPRESENTATIVES 
 
October 19, 2005 
Mr. Garrett of New Jersey introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To ensure that emergency appropriation funds for hurricane assistance relief are used only for individuals in affected areas. 
 
 
1.Short titleThis Act may be cited as the Hurricane Assistance Accountability Commission Act.  
2.Hurricane Oversight Board 
(a)EstablishmentThere is established a board (to be known as the Hurricane Oversight Board) to oversee expenditures of emergency appropriation funds for hurricane. 
(b)CompositionThe Board shall consist of— 
(1)the Secretary of Transportation; 
(2)the Secretary of the Treasury; 
(3)the Secretary of Homeland Security; 
(4)the Secretary of Health and Human Services; 
(5)the Secretary of Defense; 
(6)the Chairman of the Federal Reserve Board; and 
(7)the Comptroller General. 
(c)Duties 
(1)In generalThe Hurricane Oversight Board shall oversee the expenditure of emergency appropriation funds for hurricane assistance relief to ensure that funds are used to assist only individuals in affected areas. 
(2)Disallow a project or expenditure A member of the Board may review a project and any proposed or existing expenditure of appropriation funds for hurricane assistance relief under the member’s area of expertise and, with the agreement of a majority of members of the Board, disallow a project or expenditure that such Board member considers ineffective or not cost effective.  
(d)TerminationThe Hurricane Oversight Commission shall terminate 6 months after the date of enactment of this Act.  
 
